Exhibit 99 Seneca Foods Corporation June 11, 2009FOR IMMEDIATE RELEASE Contact: Roland E. Breunig, CFO (608-757-6000) PRESS RELEASE Seneca Foods reports sales up 18.5% and net earnings up 134% for year ended March 31, Record sales of $1.28 billion driven by strong private label demand Seneca Foods Corporation (SENEA, SENEB) is pleased to report that net sales increased from last year by $200.0 million, or 18.5%, to $1,280.7 million. The increase in sales is attributable to increased selling prices/improved sales mix of $160.3 million and increased sales volume of $39.7 million.Net earnings increased to $18.8 million, or $1.53 per diluted share, compared to $8.0 million or $0.65 per diluted share in the prior year. Excluding a non-cash after-tax LIFO charge of $37.9 million and $18.3 million, net earnings per diluted share were $4.62 and $2.15 during the years ended March 31, 2009 and 2008, respectively. For the quarter ended March 31, 2009, sales increased 21.0% to $285.2 million compared to last year. Selling prices/improved sales mix represented $35.7 million of the increase while increased sales volume accounted for $13.9 million.Net earnings were $2.6 million, or $0.22 per diluted share, versus $1.6 million or $0.12 per diluted share in the quarter ended March 31, 2008. Excluding a non-cash after-tax LIFO charge of $5.7 million and $2.7 million, net earnings per diluted share were $1.09 and $0.55 during the quarters ended March 31, 2009 and 2008, respectively. “Seneca finished 2009 with a strong fourth quarter to cap off an excellent year for the company.Our private label business led the way with over 24% dollar growth and 12% unit growth for the year as the value proposition of our product line became more attractive to shoppers, given the current economic environment.The company changed from the FIFO (first-in, first-out) inventory accounting method to the LIFO (last-in, first-out) method in 2008 because LIFO better recognizes the inflationary impact on inventory costs and is a non-cash adjustment.Our net earnings were impacted by an increase in the company’s pre-tax LIFO provision from $28.2 million to $58.3 million year over year.For purposes of comparing 2009 to our historical results, pre-tax earnings on a pre-LIFO basis (a non-GAAP measure) were up 116% to a record $92.4 million”, said Kraig H. Kayser, President and CEO. 3736
